Citation Nr: 1206566	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left arm scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1968 to May 1970 and from June 1970 to June 1973.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2006, the veteran testified at a hearing before a Decision Review Officer at the Detroit RO.  The veteran later testified at a videoconference Board hearing in September 2008 before a Veterans Law Judge who is no longer with the Board.  The transcripts of both hearings are associated with the claims file. 

This matter was previously before the Board in November 2008 when service connection for the disability at issue was denied.  Subsequently, in a decision dated in June 2010, the Board vacated the November 2008 Board decision, and remanded the matter for additional development of the evidence.  The matter is again before the Board for appellate consideration.

A claim for entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) was received at the RO in September 2009.  Hence, such issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter dated in January 2012, the Veteran was advised by VA that the Veterans Law Judge who conducted his Board hearing in September 2008 was no longer employed by the Board.  He was given the option to testify at another Board hearing before a Veterans Law Judge who will make a decision in his appeal.  In communication received in February 2010, the Veteran elected to appear at a hearing before a Veterans Law Judge of the Board at his local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local RO, unless otherwise indicated.  Notice of the scheduled hearing should be provided to the Veteran and his representative, and a copy of such notice must be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



